Citation Nr: 1639841	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the spine, to include bone spurs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2012, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2012, February 2015, July 2015, and November 2015, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

There is no evidence to demonstrate that the Veteran's spinal disabilities were incurred in service or were otherwise related to service, to include as a result of injuries sustained therein.



CONCLUSION OF LAW

The criteria for service connection for a spinal disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In May 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2009 with an addendum in October 2009 and April 2015 with addenda in August 2015 and April 2016.  Although the earlier examination reports were found to be inadequate by the Board and therefore occasioned the earlier remands, the most recent addendum in April 2016 addressed all remaining deficiencies.  As such, the examinations and when considered en masse are adequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

The Board must also assess the credibility of proffered evidence.  In weighting the evidence, considerations such as inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor must be addressed.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Principles of Service Connection

Generally, to establish a right to compensation for a present disability, evidence must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The Veteran's service treatment records show that he was treated in August 1977 for pain and stiffness in the neck and upper back, with no history of trauma or numbness or tingling in the arms.  He had restrictions of motion and tenderness in the upper trapezius, T1 and CE areas, but his muscle testing was normal.  The provider diagnosed muscle strain or dysfunction.  In March 1979 the Veteran was treated after a car accident involving a moped which left him with abrasion on the back, left arm, left shoulder, and left leg and pain in back, elbows and knees.  In March 1980, the Veteran was seen for back pain and reduced range of motion after picking up a radial weighing 85 pounds.  He was referred for evaluation of muscle strain in the right paraspinal muscles.  At the July 1981 separation examination, the Veteran denied any back pain or back injury.

Private treatment records from November 2007 note that the Veteran was seen for low back pain and a history of spondylolisthesis beginning in April 2007.  He was treated with medication.  X-rays showed bone spurs at C5, C6, and C7 and at L3 and L4, with spondylolisthesis of L5 on S1 and disc space narrowing throughout the entire spine.  

A treatment note from the Veteran's mental health provider in July 2008 included the history provided by the Veteran of exposure to sub-zero temperatures with inadequate clothing and no shelter while stationed in Korea.  He reported that he had incurred back problems as a result of the mental and physical stress associated with that incident, and that the stress had gone into his spine to the point that he could not even lift his 14 pound dog. 

At the August 2009 VA examination, the Veteran reported experiencing pain at the base of his neck with movement, with no flare-ups or radiculopathy.  He also complained that if he stood for longer than an hour he experienced low back pain with some left leg tingling which was global rather than radicular in nature.  His daily activities were affected by both conditions such that he could not complete his chores and was unemployed; he took Vicodin to manage his pain.  Physical examination showed normal range of motion with no indication of muscle spasm or tenderness in either the cervical or lumbar spine.  X-rays were taken which showed multilevel degenerative chances which the examiner described as age-acquired degenerative disc disease of the cervical and lumbar spine.

In the addendum provided in October 2009, the VA examiner noted that the Veteran's service treatment records showed treatment for upper back pain and low back pain in 1977 which was treated with hot packs, medication, and a course of physical therapy.  After that, the record shows that the next treatment for back problems was in 2001 when he was seen at the VA hospital.  He reported a prior diagnosis of spondylosis which was not supported by X-rays taken at the time.  The examiner noted that the medical records did not show anything other than a degenerative disc disease of an aging type had ever been demonstrated.  The examiner further noted that the Veteran's only treatment in service was in 1977 and that at the time of service separation in 1981 there was no discussion of back pain or evidence of neck or spine problems at the time.  The VA examiner stated that, since there was no evidence of a mechanical cause such as a traumatic incident which would cause or aggravate degenerative disc disease, it was less likely than not that his current spine disability was the result of military service and that it was more likely the result of age.

An August 2010 X-ray of the Veteran's lumbar spine showed no bony abnormalities but multilevel degenerative changes with central and foraminal stenosis.  He also had mild retrolisthesis of L2 on L3, L3 on L4, and L4 on L5, which was likely degenerative in nature, and mild grade 1 spondylolisthesis of L5 on S1.

A December 2010 treatment note included the Veteran's history of chronic low back pain, greater on the left side for 28 years, which was not precipitated by any distinct event, although he had experienced some falls in the past.  He stated that over the past few years his back pain had gotten worse and was causing left leg radicular pain on a daily basis.  His pain was exacerbated by prolonged standing or leaning backwards.

In a statement submitted in March 2011, the Veteran reported that he had suffered a trauma in service when he attempted to retrieve his son's toy from a tree, using a rope to climb the tree, and fell to the ground.  He was treated at the infirmary with medication and bed rest and shortly thereafter was discharged from service.  He provided the same scenario in his testimony at the Board hearing in September 2012. 

Documents furnished by the Social Security Administration in February 2012 noted that the Veteran had been experiencing pain for the prior six years with a sudden spontaneous onset.  He had been treated at VA with pain medication and physical therapy.  He had recently seen the doctor and had been advised to considered surgery on his back to relieve his pain.  A physical examination conducted at the time noted that the Veteran had restricted range of motion in the lumbar spine, an antalgic gait which required use of a cane.  He exhibited normal range of motion but reported paraspinal muscle spasm no the left side.

A November 2013 treatment note stated that the Veteran had been seen at a local emergency room for his back pain.  He was told that the pain was due to muscle spasms, but he didn't agree with that diagnosis.

At the April 2015 VA examination, the Veteran reported that he injured his back many times in service carrying ruck sacks and heavy radar equipment.  The examiner noted the in service treatment documentation of a lumbar sprain but found nothing that would explain the Veteran's current symptoms.  Those symptoms included being able to sit for no more than 15 minutes and needing to use a lumbar support pillow, as well as being unable to walk without a cane.  He described his pain as being in his lower back, in the pelvis in the middle and outwards for three inches on either side.  He said he could walk at most 30 yards with a cane and could not drive for more than 30 miles without pain.  He did not work because he was disabled and reported that he was essentially housebound.  He did not experience any flare-ups because he was always in pain at the level of 10 out of 10.  The examiner was unable to test the Veteran's range of motion because of the Veteran's pain level and noted that there was evidence of pain with weightbearing as well as localized tenderness to palpation, although the examiner felt that was exaggerated.  The examiner offered the opinion that the Veteran's pain responses were inappropriate and appeared to be excessive in comparison to his objective clinical findings.  The examiner noted that the Veteran's service treatment record documented soft tissue injuries of the low back as well as a normal separation evaluation with no complaints of low back pain.  Based on this information, the VA examiner found that the Veteran's low back complaints were less likely than not related to any injury in service.

A May 2015 VA treatment note included a history of chronic low back pain provided by the Veteran.  He reported that he had experienced back pain ever since he was a kid, but that it got worse during his military service.

In the August 2015 VA examination addendum, the examiner provided the following nine (9) specific diagnoses based on radiographic findings:  (1) grade 1 spondylolisthesis, likely congenital; (2) degenerative disc disease of the lumbar spine; (3) pars defect at L5 bilaterally; (4) neural foraminal narrowing bilaterally at L5 with impingement on exiting L5 nerve roots; (5) spondylolysis at L5; (6) retrolisthesis L2-3 and L304; (7) left paracentral disc extrusion at L4 with 8 mm caudal migration; (8) neural foraminal narrowing from L1 to L4 bilaterally of varying degrees; and (9) mild spinal stenosis.  The examiner provided the opinion that it was less likely than not (less than a 50 percent probability) that any of these disabilities had its onset in service or was otherwise related to a disease or injury in service, including reported wear and tear from carrying and picking up heavy objects inservice and the specific injuries for which the Veteran was treated in service.  The examiner noted that the injuries treated in service were related to invisible soft tissue damage which did not alter the structure or function of the boney structure of the lumbar spine.  With respect to the diagnoses of spondylolisthesis and pars defect at L5, the examiner stated that the disabilities were congenital in nature and were pathologically and physiologically unrelated to service either directly or indirectly.  With respect to degenerative joint disease of the lumbar spine, neural foraminal narrowing at L5, spondylosis at L5, retrolisthesis at L2-3 and L3-4, left paracentral disc extrusion at L4, varying degrees of neural foraminal narrowing from L1 to L4, and mild spinal stenosis, the diagnoses were degenerative and genetic in nature and were not pathologically or physiologically related to service either directly or indirectly.  

After considering all of the information set forth above, the Board finds that there is insufficient evidence linking the Veteran's current spine disabilities to his military service, to include any injuries therein.  The evidence, especially the X-ray findings and the 2015 VA examination, establishes that the Veteran does have multiple spinal disabilities.  The opinion of the VA examiners, however, which is the only medical evidence on the question of etiology of the Veteran's spinal disabilities, is against any connection to the Veteran's service.  Specifically, the 2009 VA examination offered the opinion that the Veteran's diagnoses were age-related and not the result of his military service.  The 2015 VA examination and opinions, which listed 9 specific diagnoses related to the Veteran's lumbar spine, also included specific opinions and discussion as to why each of those diagnoses was not related to service.  The examiner noted that the evidence of treatment for back problems in service was all related to soft-tissue injuries which did not result in any impact to the bony structures or the function of the bony structures of the spine.  The examiner also noted that the Veteran's specific diagnoses were either congenital or degenerative in nature and not related to the Veteran's service on a direct or indirect basis.  

In light of the opinion of the VA examiners that the Veteran's current spinal disabilities are not related to his military service or to any of the injuries sustained therein, the Board finds that service connection is not warranted.  Notably, the Veteran has provided no medical evidence to support his contention that any of his current spinal disabilities is related to service.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of some basis for linking the current disability to military service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).

The Board has considered the Veteran's testimony at hearing and his written statement with respect to sustaining an injury falling from a tree in service while retrieving a toy for his son.  However, a thorough review of the entire claims file leads the Board to conclude that the history as provided with respect to this incident is not credible.  

As noted above, the considerations with respect to credibility include such factors as inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  In this instance, the Board notes that the Veteran first provided the history of the fall from the tree in a written statement in March 2011 and then testified to the same at the Board hearing in September 2012.  The first reference to this incident came after the first VA examination and after the denial of service connection based on the determination by the doctor that there was no evidence of trauma to the Veteran's back.  Other than the testimony at the Board hearing, the fall from the tree has not been mentioned again, even at the 2015 VA examination.  The Board also notes that the Veteran's service treatment records contain no discussion of the fall from the tree, although the Veteran stated he was treated at a military facility for the injury and prescribed bed rest; the July 1981 service separation examination likewise contains no discussion of any back problems.  In addition, the Veteran's medical records show a variety of reports regarding the Veteran's beliefs as to the cause of his back problems, including heavy lifting and carrying in service (2015 VA examination), the mental and physical stress of his cold weather exposure in service (July 2008 mental health treatment), lifelong back pain since childhood worsened by service (May 2015 treatment note), onset without any precipitating event more than 20 years previous (December 2010 VA treatment), and sudden spontaneous onset in approximately 2006 ( Social Security Administration record February 2012).  Based on the Veteran's inconsistent statements and the timing of the first report of the fall from the tree being after the initial denial, thereby suggesting self-interest, with no such injury or treatment reflected in the service treatment records, and the fact that the fall from the tree has not been mentioned in connection with treatment or examination since, the Board finds the statements regarding the incident not credible.  Without credibility, the statement is entitled to no evidentiary weight and therefore of no support to the Veteran's claim.

For all of the reasons set forth above, the Board finds that the Veteran's spinal disabilities did not have their onset in service, are not the result of the instances of back pain treated in service, and are not in any other way linked to the Veteran's military service either directly or indirectly.  The preponderance of the evidence being against the claim of service connection, the benefit-of-the-doubt rule does not apply here. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disability of the spine is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


